DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                        Status of claims
Claims 25-27, 29-36, 38-42, 46, 48-52, 54-56, 58, 60-63 and 71-75 as amended on 9/07/2021 (after final response) have been entered. 

Response to Arguments
Applicant’s arguments filed on 9/07/2021 (see response pages 11-12) with respect to the claims as amended on 2/10/2021 have been fully considered and are persuasive. 
The rejection of claims under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,982,066 (Scheele) and US 6,849,256 (Farmer) has been withdrawn because presently amended claims are now drawn to use of a specific strain Bacillus coagulans GBI-30 with claimed proteins and because Applicants argue and demonstrate unexpected effects in protein absorption as result of practicing presently claimed method comprising administration of a composition comprising specific strain Bacillus coagulans GBI-30 and claimed proteins (see the after final response filed on 9/07/2021 at pages 11-12 and previous response filed on 4/05/2021 at pages 14-15) as based on various law cases and various evidences presented in the prior responses including 
The rejection of claims under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  US 7,982,066 (Scheele) and US 6,849,256 (Farmer) and further in view of EP 1 112 693 (Siemensma), US 2012/0128832 (Smith) and US 9,288,998 (Marsland) has been withdrawn for the same reasons as above.
Claims 25-27, 29-36, 38-42, 46, 48-52, 54-56, 58, 60-63 and 71-75 are free from prior art and allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
Vera Afremova
September 13, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653